Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 7/02/2021, claims 1-20 have been canceled and claims 21-35 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-35 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 21 recites the following limitations which is considered to be an abstract idea.  
A method for identifying inventory from distinct merchants from a first merchant device, the method including: sending, from the first merchant device to a server system, inventory data and a first merchant location to be stored in a data store; sending, from the first merchant device during an in-person sale transaction with a customer at the first merchant location, data indicative of a requested good that is not immediately deliverable at the first merchant location; receiving, from the server system, data for plotting a map interface at the first merchant device showing one or more merchants locations relative to the first merchant location, wherein the one or more merchant locations have the requested good immediately deliverable and are located within a proximity of the first merchant location; sending, from the first merchant device, a selection of a second merchant location for facilitating the provision of the requested good; sending, to a second merchant device, a request to facilitate provision of the requested good to the customer; and transferring funds from the first merchant to the second merchant for facilitating provisioning of the requested good, wherein the requested good are sold to the customer at a retail price set by the second merchant.
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (server, merchant device, data store) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a server, merchant device, and data store when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Datastore: for storing and retrieving information - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

Server system/merchant device: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Examiner Comment

Further the Examiner would note that the instant claims do not require a map to be plotted or displayed or used, but merely require data to be sent, and further that a selection made of a merchant is not being made from a user using said map or from a map interface.  The instant claims are merely sending and receiving data, not generating map interfaces, interacting with said interface, and providing provisioning based on the previous generating and interacting steps, which could possibly provide for a practical application of the above-mentioned abstract idea.

Prior art not relied upon considered pertinent to the disclosure

United States Patent Application Publication No. 2014/0101001 A1 to Brown et al. which teaches implementing inventory pooling for multiple merchants. A first inventory of an item held at a first fulfillment center on behalf of a first merchant is contributed to a common pool of inventory. A second inventory of the item held at a second fulfillment center on behalf of a second merchant is contributed to the common pool of inventory. Fulfillment of an order placed by a customer of the first merchant is initiated from the second inventory of the item that was contributed by the second merchant to the common pool of inventory.

	United States Patent Application Publication No. 2018/0308051 A1 to Nemati et al. which teaches providing e-commerce suppliers an alternative shipping and distribution system based on real-time sales and demand being coupled with iterative machine learning processes. As an example, an e-commerce supplier can contract with a retailer to have products sold in retail locations belonging to the retailer. However, rather than the retailer providing to the e-commerce supplier a quoted price for acquiring the merchandise, the retailer can provide two prices: one for if the e-commerce supplier delivers the merchandise to a distribution center, and another if the e-commerce supplier delivers the merchandise directly to a retail location, from which the retailer will redistribute the merchandise to other retail locations.

	United States Patent Application Publication No. 2003/0061125 A1 to Hoffman et al. teaches inventory management utilizing a network-based framework. Data is received from a plurality of stores of a supply chain utilizing a network. This data relates to an amount of goods sold by the stores. A recipe associated with each of the goods is identified and information on processed products required to produce the goods is then calculated based on the data and the recipe. The information on the processed products is outputted utilizing the network for managing the supply chain.

	United States Patent Application Publication No. 2002/0161674 A1 to Scheer teaches A method for fulfilling an order in a supply chain. The method is performed by extracting from a customer system information pertaining to the work order that specifies a piece of equipment to be repaired and items expected to be used during the repair procedure, determining, using an equipment knowledge base, a probability that each of the items will be needed to effect the repair procedure, and using the determined probability to stage the items within the supply chain whereby the items are made ready for use in the repair procedure. Further steps can include extracting from the customer system information pertaining to a completion of the repair procedure and using the information pertaining to the completion of the repair procedure to populate the equipment knowledge base for use in future probability of need calculations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             
/A. Hunter Wilder/           Primary Examiner, Art Unit 3627